Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The arguments filed 28 January 2021 regarding the claimed sequence of requests/responses in the claimed invention not being disclosed by the prior art was found persuasive in view of the definitions for translation request and translation response found in the Present Applications Specification Paragraphs [0084]-[0087] (The Paragraph numbering has been taken from the publication of the Present Application as United States Patent Application Publication No.: US 2020/0221300 A1)
	(Present Application Paragraphs [0084]-[0087]:
	“In a step F3, the server DMC2 sends a request TRq, called translation request, to a translation function TR able to provide an encrypted version of the MSISDN number on the basis of a subscriber identifier. Instead of an encrypted version of the MSISDN number, this may alternatively be any encrypted or unencrypted number or code that allows the mobile operator receiving it to recover the MSISDN number that it needs in order to send a challenge request to the terminal T2 in step F7, and that conceals the MSISDN number from any entity other than the mobile operator. The request TRq comprises the identifier MNOSiD1, and the function is hosted in an equipment controlled by the operator, such as for example the authentication server AUTH of the mobile operator. The discovery server DMC2 obtains the address of this equipment and/or of this translation function TR either by virtue of a correspondence table between MCC/MNC numbers (contained for example in the identifier MNOSiD1) and addresses of translation functions of mobile operators, or by interrogating a special server. The translation function TR and the authentication server AUTH may also form just a single server.

	Alternatively, the request TRq may comprise an identifier of the subscriber without the MCC/MNC numbers, these not being necessary for the translation function discovered by the discovery server DMC2 just by way of these numbers.
	In a step F4, the function TR sends a response TRp, called translation response, to the server DMC. This response comprises a parameter cMSISDN, which is a version of the MSISDN number encrypted by the mobile operator, so that the MSISDN number is not revealed either to the service provider managing the application server SP2 or to the entity managing the discovery server DMC or to any entity other than the mobile operator. This is an additional advantage of the proposed method over the prior art, in which the entity managing the discovery server DMC2, that is to say the entity managing the Mobile Connect platform, may know the MSISDN number of any user terminal.
	Through prior agreements between the entity managing the discovery server DMC2 and mobile operators, the server DMC2 is able to make the link between an MCC/MNC number and one of these mobile operators. For example, either the server DMC2 has a correspondence table between MCC/MNC numbers and addresses of authentication servers of mobile operators in memory, or it interrogates a special server. The correspondence table may be the same as the one mentioned with respect to step F3 if the translation function and the authentication server are one unit.”).
	Additional listed prior art United States Patent Application Publication No.: US 2015/0067667 A1 (CHAN) teaches a system in analogous art that has use of an MSISDN and encrypted credentials. United States Patent No.: US 7,542,569 B1 (Leiwo) teaches a system in analogous art where a MSISDN can explicitly be used as an identifier that is encrypted however they also do not individually or in combination antedate or render obvious the particular presently claimed invention.
	Claims 1-9 and 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434